ICJ_154_DelimitationContinentalShelf_NIC_COL_2016-03-17_JUD_01_PO_07_FR.txt.                                                                                                        208




                              DÉCLARATION DE M. LE JUGE ROBINSON

                 [Traduction]

                    Désaccord avec le rejet de la troisième exception préliminaire de la Colombie,
                 comme exposé dans l’opinion dissidente commune — Présente déclaration insistant
                 sur un problème particulier — Interprétation de la majorité conduisant à appliquer
                 le droit d’une manière qui méconnaît un principe élémentaire du droit des traités —
                 Droits et obligations énoncés dans un traité ne s’appliquant qu’à l’égard des autres
                 Etats parties à cet instrument, sauf à relever également du droit international
                 coutumier — Application d’un traité entre un Etat partie et un Etat non partie
                 compromettant les principes de souveraineté et d’égalité — Arrêt de 2012 indiquant
                 clairement que s’appliquait entre les Parties le droit international coutumier —
                 Paragraphe 8 de l’article 76 de la CNUDM établissant un régime spécifique et
                 contractuel, réservé aux Etats Parties à la convention — Majorité inventant une
                 « condition » qui aboutit à l’application d’obligations conventionnelles entre un Etat
                 partie et un Etat non partie à l’instrument en cause — Incompatibilité avec le
                 régime prévu par le droit des traités.

                    1. Si je me suis associé à l’opinion dissidente commune dont l’exposé
                 est joint au présent arrêt, c’est parce que j’estime, pour les raisons qui
                 sont développées dans cet exposé, que la troisième exception préliminaire
                 de la Colombie aurait dû être retenue. En effet, la Cour a « déjà statué
                 sur » la demande du Nicaragua dans l’affaire du Différend territorial et
                 maritime (Nicaragua c. Colombie) (arrêt, C.I.J. Recueil 2012 (II), p. 624,
                 ci‑après l’« arrêt de 2012 ») (voir le paragraphe 47 de l’arrêt), et cette
                 demande tombe donc sous le coup de l’autorité de la chose jugée.
                    2. La présente déclaration a pour objet de mettre l’accent sur un pro‑
                 blème particulier que soulève l’arrêt rendu en l’espèce, dans lequel la majo‑
                 rité fait siens certains dicta de celui de 2012 et les applique d’une manière
                 qui revient à méconnaître un principe élémentaire du droit des traités.
                    3. Il est un principe fondateur du droit des traités que les droits et les
                 ­obligations énoncés dans un tel instrument ne s’appliquent qu’aux Etats
                  qui y sont parties 1 et non aux Etats qui n’y sont pas parties, à moins
                  que les premiers entendent qu’il en soit ainsi et que les seconds y


                    1 Dans son rapport sur l’article 3 (pacta tertiis nec nocent nec prosunt) du projet de

                 convention sur le droit des traités, sir Gerald Fitzmaurice a indiqué ce qui suit : « 1. En
                 vertu des principes pacta tertiis nec nocent nec prosunt et res inter alios acta, comme du
                 principe de l’égalité juridique de tous les Etats souverains indépendants … un Etat ne
                 peut pour ce qui est d’un traité auquel il n’est pas partie : a) Encourir d’obligations ni
                 jouir de droits en vertu du traité… », deuxième partie du projet de chapitre II (effets des
                 traités) sur les effets des traités à l’égard des Etats tiers avec commentaires, cinquième
                 rapport de sir Gerald Fitzmaurice, rapporteur spécial (douzième session de la CDI, 1960),
                 doc. A/CN.4/130, Annuaire de la Commission du droit international, 1960, vol. II, p. 71.

                                                                                                       112




7 CIJ1093.indb 221                                                                                             15/02/17 08:28

                             délimitation du plateau continental (décl. robinson)                                                  209

                 consentent 2, ou que les droits et les obligations en question relèvent éga‑
                 lement du droit international coutumier 3.
                    4. Les traités lient les Etats car ceux‑ci y ont consenti. Ce consentement
                 est l’expression des principes de souveraineté et d’égalité des Etats 4. En don‑
                 nant leur consentement, ces derniers acceptent de s’acquitter des obligations
                 que le traité leur impose à l’égard des autres Etats parties et jouissent des
                 droits qui en sont le corollaire. La Cour permanente de Justice internatio‑
                 nale a ainsi souligné qu’« [u]n traité ne fai[sait] droit qu’entre les Etats qui y
                 [étaient] Parties ; dans le doute, des droits n’en découlent pas en faveur
                 d’autres Etats » 5. Le fait d’appliquer un traité entre un Etat partie à celui‑ci
                 et un Etat qui n’y est pas partie compromet donc les principes de souverai‑
                 neté et d’égalité des Etats. En effet, l’Etat partie n’a pas accepté de se trouver
                 lié par le traité en question à l’égard d’un Etat non partie à cet instrument.
                    5. La majorité semble avoir fait fi de ce principe dans le présent arrêt,
                 puisqu’elle y interprète celui de 2012 comme imposant à la délimitation
                 des portions du plateau continental étendu relevant respectivement du
                 Nicaragua et de la Colombie un « préalable » ou une « condition » qui
                 découle du paragraphe 8 de l’article 76 de la CNUDM.
                    6. Dans l’analyse de sa décision de 2012 à laquelle elle se livre au para‑
                 graphe 82 du présent arrêt, la Cour affirme ce qui suit :
                           « [Le paragraphe 129 de l’arrêt de 2012] doit être lu à la lumière de
                       ceux qui le précèdent, dans les motifs de l’arrêt de 2012
                       �����������������������������������������������������������������������������������������������������������������
                           Troisièmement, ce sur quoi la Cour a mis l’accent, en revanche, c’est

                    2 Voir, par exemple, les articles 34 à 36 de la convention de Vienne sur le droit des

                 traités. L’article 34 insiste sur le fait qu’« [u]n traité ne crée ni obligations ni droits pour
                 un Etat tiers [un Etat non partie au traité] sans son consentement ». L’article 35 prévoit
                 qu’« [u]ne obligation naît pour un Etat tiers d’une disposition d’un traité si les parties à ce
                 traité entendent créer l’obligation au moyen de cette disposition et si l’Etat tiers accepte
                 expressément par écrit cette obligation ». Quant à l’article 36, il est ainsi libellé :
                            « 1. Un droit naît pour un Etat tiers d’une disposition d’un traité si les parties à
                        ce traité entendent, par cette disposition, conférer ce droit soit à l’Etat tiers ou à un
                        groupe d’Etats auquel il appartient, soit à tous les Etats, et si l’Etat tiers y consent.
                        Le consentement est présumé tant qu’il n’y a pas d’indication contraire, à moins que
                        le traité n’en dispose autrement.
                            2. Un Etat qui exerce un droit en application du paragraphe 1 est tenu de respecter,
                        pour l’exercice de ce droit, les conditions prévues dans le traité ou établies conformé‑
                        ment à ses dispositions. »
                     3 L’article 38 de la convention de Vienne sur le droit des traités se lit comme suit :

                 « Aucune disposition des articles 34 à 37 ne s’oppose à ce qu’une règle énoncée dans un
                 traité devienne obligatoire pour un Etat tiers en tant que règle coutumière de droit interna‑
                 tional reconnue comme telle. »
                     4 Vapeur Wimbledon, arrêts, 1923, C.P.J.I. série A no 1, p. 25 : « la faculté de contracter

                 des engagements internationaux est précisément un attribut de la souveraineté de 1’Etat ».
                     5 Certains intérêts allemands en Haute‑Silésie polonaise, fond, arrêt no 7, 1926, C.P.J.I.

                 série A no 7, p. 29. La version anglaise se lit comme suit : « A treaty only creates law as
                 between the States which are parties to it ; in case of doubt, no rights can be deduced from
                 it in favour of third States. » (Les italiques sont de moi.)

                                                                                                                                   113




7 CIJ1093.indb 223                                                                                                                          15/02/17 08:28

                         délimitation du plateau continental (décl. robinson)               210

                      l’obligation qu’avait le Nicaragua, en tant que partie à la CNUDM, de
                      soumettre à la Commission des informations sur les limites du plateau
                      continental qu’il revendique au‑delà de 200 milles marins, conformé‑
                      ment au paragraphe 8 de l’article 76 de la convention. C’est parce
                      qu’au moment du prononcé de l’arrêt, en 2012, il n’avait pas encore
                      soumis ces informations que la Cour a conclu, au paragraphe 129, que
                      le Nicaragua « [n’avait] pas, dans la présente instance, apporté la
                      preuve que sa marge continentale s’étend[ait] suffisamment loin pour
                      chevaucher le plateau continental dont la Colombie p[ouvait] se préva‑
                      loir sur 200 milles marins à partir de sa côte continentale ». »
                 Au paragraphe 84 du présent arrêt, la Cour poursuit ainsi :
                        « Il en résulte que, si la Cour a décidé, au point 3 du dispositif,
                      qu’elle ne pouvait accueillir la demande du Nicaragua, c’est parce
                      que celui‑ci devait encore satisfaire à l’obligation lui incombant en
                      vertu du paragraphe 8 de l’article 76 de la CNUDM de déposer,
                      auprès de la Commission, les informations sur les limites de son pla‑
                      teau continental au‑delà de 200 milles marins prévues par cette dis‑
                      position et par l’article 4 de l’annexe II de la convention. »
                 Enfin, au paragraphe 105, elle soutient que
                     « le Nicaragua était dans l’obligation, conformément au paragraphe 8
                     de l’article 76 de la CNUDM, d’adresser à la Commission les infor‑
                     mations sur les limites du plateau continental qu’il revendique au‑delà
                     de 200 milles marins. La Cour a jugé, dans son arrêt de 2012, que la
                     communication de ces informations par le Nicaragua était un préa‑
                     lable à la délimitation du plateau continental au‑delà de 200 milles
                     marins par la Cour. »
                    7. Ainsi que cela est indiqué dans l’exposé de l’opinion dissidente com‑
                 mune joint au présent arrêt, j’estime que cette conclusion constitue une
                 interprétation erronée des paragraphes pertinents de l’arrêt de 2012. La
                 majorité interprète en effet les conclusions auxquelles la Cour est parvenue
                 aux paragraphes 126 et 127 de celui‑ci d’une manière qui revient à appli‑
                 quer des règles qui, en réalité, sont inapplicables entre les deux Parties.
                    8. La Cour a clairement précisé, au paragraphe 118 de son arrêt de 2012,
                 que le droit applicable en l’affaire était le droit international coutumier,
                 étant donné que la Colombie n’était pas partie à la convention des
                 Nations Unies sur le droit de la mer (ci‑après la « CNUDM »). Elle a ensuite
                 jugé que la définition du plateau continental énoncée au paragraphe 1 de
                 l’article 76 de cet instrument faisait partie du droit international coutumier
                 et que « point n’[était] besoin pour elle de déterminer s[’il en allait de même
                 pour] d’autres dispositions de l’article 76 de la » convention.
                    9. Pourtant, lorsqu’elle s’est penchée, au paragraphe 126 de son arrêt
                 de 2012, sur le dictum qu’elle avait formulé en l’affaire du Différend terri-
                 torial et maritime entre le Nicaragua et le Honduras dans la mer des
                 Caraïbes (Nicaragua c. Honduras) et selon lequel « toute prétention [d’un
                 Etat partie à la CNUDM] relative à des droits sur le plateau continental

                                                                                            114




7 CIJ1093.indb 225                                                                                 15/02/17 08:28

                          délimitation du plateau continental (décl. robinson)                         211

                 au‑delà de 200 milles d[evait] être conforme à l’article 76 de la CNUDM
                 et examinée par la Commission des limites du plateau continental consti‑
                 tuée en vertu de ce traité » (C.I.J. Recueil 2007 (II), p. 759, par. 319), la
                 Cour a semblé oublier qu’elle venait de conclure que seul le droit interna‑
                 tional coutumier s’appliquait en l’affaire.
                    Dans l’exposé de son opinion individuelle joint à l’arrêt de 2012,
                 Mme la juge Donoghue s’est d’ailleurs dite « troublée par le fait que la
                 Cour [ait] étend[u] à la présente affaire le raisonnement suivi dans son
                 arrêt de 2007 en l’affaire Nicaragua c. Honduras, alors que la Colombie
                 n’[était] pas partie à la CNUDM et que le droit applicable [était] donc le
                 droit international coutumier » 6.
                    10. Au paragraphe 126 de son arrêt de 2012, la Cour a poursuivi en
                 « rappel[ant] » que, « aux termes de son préambule, la CNUDM a[vait]
                 pour objet d’établir « un ordre juridique pour les mers et les océans qui
                 facilite les communications internationales et favorise les utilisations paci‑
                 fiques des mers et des océans [ainsi que] l’utilisation équitable et efficace de
                 leurs ressources » ». Dans ce même paragraphe, elle a encore estimé que,
                 « [e]u égard à l’objet et au but de la CNUDM, tels qu’exposés dans son
                 préambule, le fait que la Colombie n’y soit pas partie n’exon[érait] pas le
                 Nicaragua des obligations qu’il tient de l’article 76 de cet instrument ».
                    11. Ce raisonnement pose problème car le paragraphe 8 de l’article 76
                 de la CNUDM et la procédure devant la Commission des limites du pla‑
                 teau continental, décrite à l’annexe II de cet instrument, sont des disposi‑
                 tions spécifiques et contractuelles, réservées aux Etats parties à la
                 convention. En effet, ainsi que l’a relevé M. le juge ad hoc Cot dans la
                 déclaration qu’il a jointe à l’arrêt de 2012, le paragraphe 8 de l’article 76
                 institue une procédure particulière à laquelle les Etats non parties à la
                 CNUDM n’ont pas accès, et il est donc « difficile » de la considérer comme
                 une expression du droit international coutumier 7. Nombre d’autres traités
                 sont le fruit d’une approche similaire, certaines de leurs dispositions étant
                 l’expression de normes de droit international coutumier, tandis que les
                 mécanismes procéduraux établis à l’égard de ces dispositions sont spéci‑
                 fiques au traité en question et aux Etats qui y sont parties ; à titre d’exemple,
                 je mentionnerai les droits accordés aux personnes physiques dans le Pacte
                 international relatif aux droits civils et politiques et la procédure par
                 laquelle celles‑ci peuvent présenter une communication au comité des
                 droits de l’homme pour se plaindre d’une violation desdits droits 8.

                    6 C.I.J. Recueil 2012 (II), exposé de l’opinion individuelle de Mme la juge Donoghue,

                 p. 758, par. 26.
                    7 Ibid., déclaration de M. le juge ad hoc Cot, p. 771, par. 19.
                    8 S’agissant de la procédure, voir le protocole facultatif se rapportant au Pacte inter‑

                 national relatif aux droits civils et politiques. Voir également les procédures de demande
                 établies en vertu d’autres traités relatifs aux droits de l’homme, comme l’article 44 de la
                 convention américaine relative aux droits de l’homme et l’article 34 de la convention euro‑
                 péenne des droits de l’homme (« La Cour peut être saisie d’une requête par toute personne
                 physique, toute organisation non gouvernementale ou tout groupe de particuliers qui
                 se prétend victime d’une violation par l’une des Hautes Parties contractantes des droits

                                                                                                       115




7 CIJ1093.indb 227                                                                                             15/02/17 08:28

                          délimitation du plateau continental (décl. robinson)                      212

                  Mark Villiger a exposé une position intéressante à ce sujet. Il soutient
                  que les règles de droit international coutumier doivent être « de nature
                 abstraite, c’est‑à‑dire susceptibles de régir un nombre indéterminé de
                 ­
                 ­situations, et non viser une situation concrète » 9. Aussi considère‑t‑il que
                  les règles adoptées par une organisation pour s’appliquer aux travaux
                  d’une entité particulière — selon lui trop « concrètes » — ne sauraient
                  devenir des règles de droit international coutumier. Bien qu’il soit permis
                  de se demander si l’analyse de M. Villiger reflète pleinement l’éventail des
                  caractéristiques que peut présenter une règle de droit international coutu‑
                  mier, il ne fait aucun doute que la disposition énoncée au paragraphe 8 de
                  l’article 76 de la CNUDM établit une procédure qui n’est ouverte qu’aux
                  seuls Etats parties à la CNUDM.
                     12. Par ailleurs, l’importance que la Cour attache, au paragraphe 126
                  de son arrêt de 2012, au membre de phrase tiré du préambule de la
                  CNUDM qu’elle cite pose problème. S’il est vrai que le préambule d’un
                  traité fait partie du contexte servant à l’interprétation de cet instrument,
                  celui de la CNUDM ne saurait, en soi, l’emporter sur le principe suivant
                  lequel les dispositions d’un traité sont res inter alios acta à l’égard d’un
                  Etat qui n’y est pas partie, à moins qu’elles ne constituent également des
                  règles de droit international coutumier. Autrement dit, les droits et les
                  obligations énoncés dans la CNUDM ne sauraient être appliqués de sorte
                  à profiter à un Etat non partie à cet instrument ou à le desservir. En
                  conséquence, sauf à ce qu’elles relèvent également du droit international
                  coutumier, les obligations prévues par la CNUDM ne sont pas oppo‑
                  sables au Nicaragua dans ses relations avec la Colombie, qui n’est pas
                  partie à cette convention. M. le juge ad hoc Mensah a fait cette même
                  observation dans la déclaration qu’il a jointe à l’arrêt de 2012 10 :
                         « Je ne pense ni ne saurais admettre que le caractère spécial de
                      cette dernière, tel qu’énoncé en son préambule, rende les droits et les
                      obligations incombant aux Etats qui y sont parties fondamentale‑
                      ment différents des droits et des obligations contractés par les Etats
                      parties à d’autres traités. En particulier, je ne conçois pas que « l’ob‑
                      jet et [le] but de la CNUDM, tels qu’exposés dans son préambule »,
                      imposent per se aux parties à la convention des obligations vis‑à‑vis
                      d’Etats ayant délibérément choisi de ne pas consentir à être liés par
                      les dispositions de cet instrument. »
                    13. Il convient de relever qu’il est expressément indiqué dans la
                 CNUDM que le but énoncé dans son préambule — à savoir, créer un
                 ordre juridique mondial pour les mers et les océans — doit être atteint
                 « compte dûment tenu de la souveraineté de tous les Etats », membre de

                 reconnus dans la Convention ou ses protocoles. Les Hautes Parties contractantes s’en‑
                 gagent à n’entraver par aucune mesure l’exercice efficace de ce droit. »).
                    9 Mark E. Villiger, Customary International Law and Treaties, Kluwer Law Interna‑

                 tional, 2e éd., p. 179.
                    10 C.I.J. Recueil 2012 (II), déclaration de M. le juge ad hoc Mensah, p. 765, par. 8.



                                                                                                    116




7 CIJ1093.indb 229                                                                                          15/02/17 08:28

                         délimitation du plateau continental (décl. robinson)               213

                 phrase qui n’est pas reproduit au paragraphe 126 de l’arrêt de 2012. Le
                 noble et louable objectif visé dans ce préambule ne saurait donc être
                 atteint en faisant fi du principe de la souveraineté des Etats ou en y por‑
                 tant atteinte. Ce principe sous‑tend la structure tout entière de l’ordre
                 juridique établi par la convention. Le fait que, dans son analyse, la Cour
                 n’ait pas tenu compte de l’équilibre recherché entre cet ordre juridique et
                 la souveraineté des Etats l’a conduite à accorder une importance exagérée
                 au préambule de l’instrument à l’examen.
                     14. La délimitation du plateau continental entre un Etat partie à la
                 CNUDM et un Etat qui n’y est pas partie doit être effectuée en se fondant
                 sur : i) le droit international coutumier, ce qui signifie essentiellement que,
                 aux termes de l’article 83 de la CNUDM, il faut « aboutir à une solution
                 équitable » et, par ailleurs, que la définition énoncée au paragraphe 1 de
                 l’article 76 de ce même instrument doit être respectée ; et ii) les autres
                 règles que les parties conviendraient d’appliquer ; il serait ainsi notable
                 que celles‑ci décident d’appliquer les dispositions figurant aux para‑
                 graphes 2 à 7 de l’article 76 (dont l’appartenance au droit international
                 coutumier ne fait pas consensus). Quant à la délimitation du plateau
                 continental entre des Etats non parties à la CNUDM, elle doit être effec‑
                 tuée sur la base : i) du droit international coutumier ; et ii) des autres
                 règles que les parties conviendraient d’appliquer.
                     15. Suivant l’interprétation de l’arrêt de 2012 faite par la majorité, la
                 Cour n’avait pu « accueillir » alors la demande du Nicaragua car le para‑
                 graphe 8 de l’article 76 de la CNUDM créait une « condition » à laquelle
                 celui‑ci devait satisfaire avant qu’elle ne puisse procéder à la délimitation
                 du plateau continental au‑delà de 200 milles marins. Aux paragraphes 86
                 et 87 du présent arrêt, la majorité constate que « le Nicaragua a souligné
                 avoir transmis à la Commission [des limites du plateau continental], le
                 24 juin 2013, les informations « finales » » et « considère, par conséquent,
                 que la condition à laquelle [la Cour] a subordonné, dans son arrêt de 2012,
                 l’examen de la demande formulée par le Nicaragua au point I. 3) de ses
                 conclusions finales est remplie dans la présente instance ».
                     16. L’incohérence de cette interprétation fait l’objet d’une analyse
                 exhaustive dans l’exposé de l’opinion dissidente commune joint au pré‑
                 sent arrêt (voir la section V de cet exposé). Une autre question qui y est
                 abordée est celle de savoir pourquoi, dans son arrêt de 2012, la Cour a
                 expressément déterminé que le droit applicable entre les parties était le
                 droit international coutumier pour ensuite, dans la même section de l’ex‑
                 posé des motifs, méconnaître ce principe en appliquant entre les parties
                 des obligations énoncées dans un traité et ne relevant pas du droit
                 ­international coutumier. Cela est en soi contradictoire. La majorité, en
                  inventant ainsi une condition procédurale, applique des obligations
                  conventionnelles d’une manière qui revient à créer une relation asymé‑
                  trique entre le Nicaragua et la Colombie, relation à laquelle aucun des
                  deux Etats n’a consenti. Ce faisant, elle ne tient pas dûment compte des
                  principes de souveraineté et d’égalité des Etats.


                                                                                            117




7 CIJ1093.indb 231                                                                                 15/02/17 08:28

                             délimitation du plateau continental (décl. robinson)           214

                    17. L’on peut soutenir que la tâche dont la Cour devait s’acquitter
                 dans le présent arrêt consistait simplement à établir ce qu’elle avait dit
                 dans son arrêt de 2012 afin de déterminer si la question qui lui était sou‑
                 mise tombait sous le coup de l’autorité de la chose jugée, et non à appré‑
                 cier le bien‑fondé des conclusions qu’elle avait formulées dans sa décision
                 antérieure ; si une erreur avait été commise dans l’arrêt de 2012, il n’ap‑
                 partenait pas à la Cour de la corriger aujourd’hui. Ce nonobstant, dans
                 les circonstances de la présente espèce, la majorité a retenu l’interpréta‑
                 tion erronée, et elle ne saurait, au motif qu’elle s’est contentée de rappeler
                 ce que la Cour avait effectivement dit dans son arrêt de 2012, se soustraire
                 à sa responsabilité pour avoir formulé une conclusion contredisant un
                 principe fondamental du droit des traités.
                    18. Le résultat de cette curieuse application du paragraphe 8 de l’ar‑
                 ticle 76 de la CNUDM est que la Colombie, qui n’est pas partie à la
                 convention, s’est vu accorder quelque chose qui, selon moi, s’apparente à
                 un avantage au titre de cet instrument, puisque la disposition en cause,
                 qui ne reflète aucune règle de droit international coutumier, a été opposée
                 au Nicaragua dans ses relations avec elle. Cela pose la question de savoir
                 si l’approche suivie par la Cour est compatible avec le régime prévu aux
                 articles 34 à 36 de la convention de Vienne sur le droit des traités (« Trai‑
                 tés et Etats tiers ») 11.
                    19. Le fâcheux précédent que pourrait constituer la position de la majo‑
                 rité est examiné dans l’exposé de l’opinion dissidente commune. La présente
                 déclaration avait pour objet de mettre en lumière un problème supplémen‑
                 taire, à savoir que l’interprétation de la majorité a conduit à une conclusion
                 faisant peu de cas d’un principe fondamental du droit des traités.

                                                                     (Signé) Patrick Robinson.




                     11   Voir la note de bas de page 2 ci‑dessus.

                                                                                            118




7 CIJ1093.indb 233                                                                                15/02/17 08:28

